DETAILED ACTION
	This is the first office action for application 16/560,384, filed 9/4/2019, which is a continuation of 15/443,331, filed 2/27/2017, which is a continuation of 13/182,203, filed 7/13/2011, which claims priority to Korean application KR10-2011-0005429, filed 1/19/2011, after the request for continued examination filed 8/11/2021.
	Claims 1-3, 5-8, 10, 12-16, 18, and 20 are pending in the application, and are considered herein.
	In light of the claim amendments, the double patenting rejections are respectfully substantially maintained, and are modified only as necessitated by amendments to the claims.
	In light of the claim amendments, the rejection of Claim 21 under 35 U.S.C. 112(a) is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a plurality of second electrodes directly contact to the back surface field layer.” It is the Examiner’s position that this limitation should read “a plurality of second electrodes directly contacting.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to recite “wherein the plurality of first electrodes are formed from a first conductive paste including a glass frit and a mixture of silver and aluminum, and the plurality of second electrodes are formed of a second conductive paste including a glass frit and silver.” Therefore, Claim 1 requires that the first and second electrodes are formed of different materials, and Claim 20 does not further limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 10, 12-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,446,697 B2, in view of Ko, et al. (U.S. Patent Application Publication 2010/0258177 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter contained in instant Claims 1-3, 5-8, 10, 12-18, and 20  is encompassed by claims 1-19 of U.S. Patent No. 10,446,697 B2, except for the recitation in Claim 1 that “the plurality of second electrodes do not include aluminum (Al).”
Claim 7 of U.S. Patent No. 10,446,697 B2 recites “the plurality of first electrodes are formed of a first conductive paste including a glass frit and a mixture (Ag:Al) of silver (Ag) and aluminum (Al), and the plurality of second electrodes are formed of a second conductive paste including a glass frit and silver (Ag)” and Claim 18 of U.S. Patent No. 10,446,697 B2 recites “the plurality of first electrodes are formed of different compositions from the plurality of second electrodes.” Therefore, these claims teach that the 
To solve the same problem of providing front and rear electrodes for a silicon solar cell with textured surfaces, wherein the front (first) and rear (second) electrodes have different compositions, Ko teaches that a suitable composition for the front/first electrodes for such a solar cell may include a combination of silver and aluminum (paragraph [0040]) and a suitable composition for the second/rear electrodes for such a solar cell include only silver as a metal (paragraph [0045]).
Therefore, based on the teachings of Claims 7 and 18 of U.S. Patent No. 10,446,697 B2 and Ko, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have formed the first electrodes to contain silver and aluminum, and to have formed the second electrodes not to contain aluminum. Specifically, one of ordinary skill in the art at the time of the instant invention would have had a reasonable expectation of success in forming the first electrodes of the instant invention as described in Claims 1-3 and 5-20 to be made from a conductive paste comprising glass frit and a mixture (Ag:Al) of silver (Ag) and aluminum (Al), (i.e. to contain silver and aluminum) and the second electrodes of the instant invention to be made from a conductive paste including a glass frit and silver (Ag), and not to include aluminum.
This modification teaches the limitations of instant Claims 1-3, 5-8, 10, 12-18, and 20.

Claims 1, 3, 6-7, 10, 12, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Du, et al. (U.S. Patent Application Publication 2011/0139250 A1), in view of Schultz-Wittmann (WO2010/123974A1, with reference made to patent family document U.S. Patent Application Publication 2012/0055547 A1) and Gee, et al. (U.S. 2005/0176164 A1).
In reference to Claim 1, Du teaches a bifacial solar cell (Fig. 2, paragraphs [0024]-[0030] and [0032]). The embodiment used in the following rejections corresponds to the embodiment described in paragraph [0027] as follows: “In another embodiment, the semiconductor substrate 10 is the N-type, the semiconductor layer 20 is the P-type, the material of the fixed charge layer 12 is SiO2, and the material of the fixed charge layer 22 is Al2O3.”
The solar cell of Du comprises an n-type silicon substrate 10 (paragraph [0027]).

The solar cell of Du comprises a first aluminum oxide layer 22 positioned on the emitter layer 20 (paragraph [0027]).
Du does not teach that the device of his invention comprises a first silicon oxide layer formed at an interface between the first aluminum oxide layer 22 and the p-type emitter layer 20, the first silicon oxide layer having a thickness of about 1 nm to 3 nm.
To solve the same problem of providing a bifacial silicon solar cell comprising a front emitter, a front and rear passivation layer, and front and rear antireflection layers, Schultz-Wittmann teaches a device (Fig. 7, paragraphs [0048]-[0067]) in which a thermally-grown passivating silicon oxide layer (shown as layer 64 in Fig. 6, with a corresponding layer in the device of Fig. 7) is disposed between a photovoltaic substrate 75 (which structurally corresponds to substrate 65 in Fig. 6, paragraph [0049]) and an emitter structure (shown as layer 63 in Fig. 6, with a corresponding layer in the device of Fig. 7, paragraphs [0052]-[0056]). Schultz-Wittmann further teaches that such a thermally-grown oxide (shown as layer 66 in Fig. 6, with a corresponding layer in Fig. 7) is also grown on the rear surface of the device (paragraph [0059]).
Schultz-Wittmann further teaches that a suitable thickness for the thermally grown silicon oxide passivating layers is 1-10 nm (paragraphs [0057] and [0059]).
	Schultz-Wittmann further teaches that the silicon oxide passivating layers disposed between the silicon substrate and the emitter (i.e. oppositely-doped) layer, and between the rear substrate surface and the rear contacts of the device, provide the benefit of reducing the interface density of states, which reduces the number of recombination centers (paragraph [0038]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have disposed a 1-10 nm thick passivating silicon oxide layer between the substrate and the emitter of the device of Du, and between the rear surface of the substrate and the rear contact structure of Du, as taught by Schultz-Wittmann, in 
	Disposing a 1-10 nm thick passivating silicon oxide layer between the substrate and the emitter of the device of Du, as taught by Schultz-Wittmann, teaches the limitations of Claim 1, wherein the device comprises a first silicon oxide layer formed at an interface between the first aluminum oxide layer and the p-type emitter layer, and wherein the first silicon oxide layer has a thickness of about 1 nm to 3 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 1-3 nm lies within the taught range of 1-10 nm.
The solar cell of Du comprises a first anti-reflection layer 24 positioned on the first aluminum oxide layer 22 and containing silicon nitride (SiNx) (paragraph [0028]).
The solar cell of Du comprises a plurality of first electrodes 26 locally positioned on the p-type emitter layer 20 and electrically connected to the p-type emitter layer 20 through the first aluminum oxide layer 22, the first silicon oxide layer (of the combination, taught by Schultz-Wittmann), and the first anti-reflection layer 24 (Fig. 2, paragraph [0024]).
	Du teaches that the devices of his invention comprises a back surface field structure, because of the field introduced into the substrate by the fixed charge layer of his invention (paragraph [0027]). 
This disclosure teaches the limitations of Claim 1, wherein the device comprises a back surface field layer positioned on a rear surface of the n-type silicon substrate.
This disclosure teaches the limitations of Claim 6, wherein a width of the back surface field layer is greater than a width of a second electrode, because the back surface field layer introduced by the fixed charge layer extends over the entire rear surface of the substrate, as shown in Fig. 2.
The solar cell of Du comprises a second anti-reflection layer 14 positioned on the rear surface of the n-type silicon substrate (paragraph [0028]). Du teaches that the second anti-reflection layer 14 is formed of silicon nitride (paragraph [0028]).
Fig. 2 of Du teaches that the device comprises a plurality of second electrodes 16 (paragraph [0024]) directly contacting the back surface field layer through the second antireflection layer 14 (Fig. 2, paragraph [0027]).

Du does not teach that a glass frit is used in either of the first and second electrodes.
To solve the same problem of providing silver-containing contacts to p-type and n-type silicon in a silicon solar cell, Gee teaches that p-type contacts (corresponding to the first electrodes 26 of Du) may be suitably formed from an Ag:Al alloy paste comprising a glass frit and n-type contacts (corresponding to the second electrodes 16 of Du) may be suitably formed by a silver paste containing glass frit (Gee, paragraphs [0058]-[0059]). Therefore, Gee’s disclosure teaches that one of ordinary skill in the art at the time of the instant invention would have had a reasonable expectation of success in forming a p-type electrode (like the first electrodes of Du) from a conductive paste comprising glass frit and a Ag:Al alloy and forming an electrical contact to an n-type layer of a silicon solar cell using a conductive paste comprising a glass frit and silver.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have formed the first electrodes of modified Du from a conductive paste comprising glass frit and a mixture of Ag and Al, as taught by Gee, because Gee teaches that this is a suitable material for making electrical contact to a p-type layer of a silicon solar cell, and because Du teaches that the electrodes of his invention may suitably comprise an aluminum-silver alloy. 
Similarly, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have formed the second electrodes of modified Du from a conductive paste comprising glass frit and Ag, as taught by Gee, because Gee teaches that this is a suitable material for making electrical contact to an n-type layer of a silicon solar cell, and because Du teaches that the electrodes of his invention may suitably comprise silver. 
Forming the first electrodes 26 of modified Du from a paste comprising a glass frit and a silver-aluminum alloy teaches the limitations of Claim 1, wherein the plurality of first electrodes include silver.
Forming the second electrodes 16 of modified Du from a paste comprising a glass frit and silver teaches the limitations of Claim 1, wherein the plurality of second electrodes include silver.
Forming the first electrodes 26 of modified Du from a paste comprising a glass frit and a silver-aluminum alloy teaches the limitations of Claim 1, wherein the plurality of first electrodes further include aluminum.
Forming the second electrodes 16 of modified Du from a paste comprising a glass frit and silver teaches the limitations of Claim 1, wherein the plurality of second electrodes do not include aluminum.
Forming the first electrodes 26 of modified Du from a paste comprising a glass frit and a silver-aluminum alloy teaches the limitations of Claim 1, wherein the plurality of first electrodes are formed from a first conductive paste including a glass frit and a mixture of silver and aluminum.
A silver-aluminum alloy is a mixture of silver an aluminum.
Forming the second electrodes 16 of modified Du from a paste comprising a glass frit and silver teaches the limitations of Claim 1, wherein the plurality of second electrodes are formed of a second conductive paste including a glass frit and silver.
Forming the first electrodes 26 of modified Du from a paste comprising a glass frit and a silver-aluminum alloy teaches the limitations of Claim 1, wherein the p-type emitter layer (to which the first electrodes 26 are attached) includes a first doped region (corresponding to the region of the p-type emitter layer 20 not near the electrodes 26), which is lightly doped with impurities of the p-type, and a second doped region formed locally, which is more heavily doped than the first doped region with impurities of the p-type. Specifically, Gee teaches that the Al-containing pastes produce locally increased p+-type doping in the underlying layers upon firing (paragraph [0080]).
Forming the first electrodes 26 of modified Du from a paste comprising a glass frit and a silver-aluminum alloy teaches the limitations of Claim 12, wherein the second doped region is formed at the same location of the n-type substrate as the plurality of first electrodes. Specifically, Gee teaches that the Al-containing pastes produce locally increased p+-type doping in the underlying layers upon firing (paragraph [0080]).
Forming the first electrodes 26 of modified Du from a paste comprising a glass frit and a silver-aluminum alloy and the second electrodes 16 of modified Du from a paste comprising a glass frit and silver teaches the limitations of Claim 20, wherein the plurality of first electrodes are formed of different compositions from the plurality of second electrodes.
In reference to Claim 3, Du teaches that the first aluminum oxide layer 22 has a thickness of 5-30 nm (paragraph [0027]).
This disclosure teaches that the thickness of the first aluminum oxide layer is about 5 to 30 nm.
In reference to Claim 7, Du teaches that the first anti-reflection layer 24 contains silicon nitride (SiNx) (paragraph [0028]) and the second anti-reflection layer 14 is formed of silicon nitride (paragraph [0028]). Paragraphs [0013]-[0014] of the instant specification recognize silicon nitride as a material with a refractive index between 1.9-2.3.
In reference to Claim 10, Du teaches that the plurality of first electrodes 26 are formed to be parallel to each other with a certain width and the plurality of second electrodes 16 are formed to be parallel to each other with a certain width (Fig. 2, paragraph [0029]).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Du, et al. (U.S. Patent Application Publication 2011/0139250 A1), in view of Schultz-Wittmann (WO2010/123974A1, with reference made to patent family document U.S. Patent Application Publication 2012/0055547 A1) and Gee, et al. (U.S. 2005/0176164 A1), as applied to Claim 1, and further as evidenced by Kim, et al. (U.S. 2009/0108250 A1).
 In reference to Claim 2, modified Du teaches that the first aluminum oxide layer of his invention comprises Al2O3, as described in the rejection of Claim 1 above.
Evidentiary reference Kim teaches that Al2O3 has a refractive index of 1.6 (paragraph [0031]).
Therefore, modified Du teaches the limitations of Claim 2, wherein the first aluminum oxide layer has a refractive index of about 1.55 to 1.7, because 1.6 lies within, and therefore teaches, the range of 1.55-1.7.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Du, et al. (U.S. Patent Application Publication 2011/0139250 A1), in view of Schultz-Wittmann (WO2010/123974A1, with reference made to patent family document U.S. Patent Application Publication 2012/0055547 A1) and Gee, et al. (U.S. 2005/0176164 A1), as applied to Claim 1, and further in view of Gupta, et al. (U.S. 2011/0177652 A1, which is supported by provisional application 61/296,609, filed 1/20/2010).
In reference to Claim 5, Du teaches that the devices of his invention comprises a back surface field layer, corresponding to the field layer introduced in the substrate via the rear fixed charge layer (paragraph [0027]). 
However, Du does not teach that a width of the back surface field layer is equal to or less than a width of a second electrode of the plurality of second electrodes. 
To solve the same problem of providing a bifacial silicon solar cell comprising a front emitter, a front and rear passivation layer, front and rear antireflection layers, and front and rear electrical grid contacts, Gupta teaches a device (Fig. 8, paragraph [0042]) comprising an n-type substrate 101, a p-type front emitter 701/801, a front passivation layer 103, a front antireflection layer 104, a back surface field layer 703/704, rear passivation layer 302, a rear antireflection layer 303, and a plurality of additional back surface field layers 704 locally positioned on a rear surface of the substrate, under each of the plurality of rear contacts 401 (paragraph [0042]).
Gupta teaches that this selective rear back surface field structure comprising a back surface field layer, coupled with additional, highly-doped field layers under the rear contacts, provides the benefit of improving the electrical contacts between the doped regions and the corresponding electrodes, lowers the series resistance of the cell, and reduces minority carrier losses due to recombination (paragraphs [0012]-[0013]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have modified the device of modified Du to include the back surface field contact structure of Gupta, in which the rear surface of the bifacial solar cell comprises a back surface field layer, in addition to a plurality of selective, highly-doped back surface field layers under the rear electrodes of the device of modified Du, because Gupta teaches that this back surface field structure provides the benefit of improving the electrical contacts between the doped regions and the corresponding electrodes, lowers the series resistance of the cell, and reduces minority carrier losses due to recombination (paragraphs [0012]-[0013]).
Modifying the device of modified Du to include the back surface field contact structure of Gupta, in which the rear surface of the bifacial solar cell comprises a back surface field layer, in addition to a plurality of selective, highly-doped back surface field layers under the rear electrodes of the device of modified Du, teaches the limitations of Claim 5, wherein a width of each of the back surface field layers 704 is equal to or less than a width of each of the second electrodes, per Fig. 8 of Gupta.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Du, et al. (U.S. Patent Application Publication 2011/0139250 A1), in view of Schultz-Wittmann (WO2010/123974A1, with reference made to patent family document U.S. Patent Application Publication 2012/0055547 A1) and Gee, et al. (U.S. 2005/0176164 A1), as applied to Claim 1, and further in view of Kaes, et al. (U.S. 2010/0275983 A1).
 In reference to Claim 8, Du teaches that the first anti-reflection layer 24 contains silicon nitride (SiNx) (paragraph [0028]) and the second anti-reflection layer 14 is formed of silicon nitride (paragraph [0028]).
Du is silent regarding the thickness of the silicon nitride antireflection layers.
To solve the same problem of providing silicon nitride antireflection layers to both front and rear sides of a bifacial silicon solar cell, Kaes teaches a bifacial silicon solar cell (Fig. 1) comprising silicon nitride front and rear antireflection layers 105 and 107, in which layers 105 and 107 each have a thickness of 76 nm (paragraph [0021]). Therefore, the disclosure of Kaes teaches that 76 nm is a suitable and conventional thickness for silicon nitride antireflection layers used on the front and rear surfaces of silicon solar cells, and one of ordinary skill in the art would have had a reasonable expectation of success in using 76 nm thick silicon nitride layers as the first and second antireflection layers of the device of modified Du. Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have formed the silicon nitride first and second antireflection layers of modified Du to have a thickness of 76 nm each.
Forming the silicon nitride first and second antireflection layers of modified Du to have a thickness of 76 nm each teaches the limitations of Claim 8, wherein each of the first and second .

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Du, et al. (U.S. Patent Application Publication 2011/0139250 A1), in view of Schultz-Wittmann (WO2010/123974A1, with reference made to patent family document U.S. Patent Application Publication 2012/0055547 A1) and Gee, et al. (U.S. 2005/0176164 A1), as applied to Claim 12, and further in view of Carlson, et al. (U.S. 2010/0243041 A1).
In reference to Claims 13-14, modified Du is silent regarding the width of the second doped region.
Therefore, he does not teach the limitations of Claims 13-14, regarding the relative dimensions of the second doped regions and the first electrodes. 
To solve the same problem of providing a silicon solar cell with an emitter region comprising low- and highly-doped emitter regions, Carlson teaches that the doping profile (i.e. the width/size) of a highly doped region in an emitter layer in a silicon solar cell can be adjusted to obtain the desired sheet resistance of the emitter region (paragraph [0108]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have tuned the doping width of the highly-doped emitter regions (i.e. the second doped regions) of modified Du, based on the disclosure of Carlson. Because the sheet resistance of a doped region in a silicon emitter layer is a variable that can be modified by adjusting the width of the highly-doped regions, the precise width of the second doped regions would have been considered a result-effective variable by one of ordinary skill in the art at the time of the instant invention. Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the width of the highly doped “second doped regions” of the device of modified Du, in order to obtain the desired sheet resistance of the emitter layer. 
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art to have arrived at the structure of Claim 13, in which a width of the second doped region is equal to or less than a width of each first electrode, without undue experimentation.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art to have arrived at the structure of Claim 14, in which a width of the second doped regions is greater than the width of each of the first electrodes, without undue experimentation.

Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Du, et al. (U.S. Patent Application Publication 2011/0139250 A1), in view of Schultz-Wittmann (WO2010/123974A1, with reference made to patent family document U.S. Patent Application Publication 2012/0055547 A1) and Gee, et al. (U.S. 2005/0176164 A1), as applied to Claim 1, and further in view of Carlson, et al. (U.S. 2010/0243041 A1).
In reference to Claims 15-16, modified Du is silent regarding the surface resistivities of the first and second doped regions of the emitter layer of his invention.
To solve the same problem of providing a silicon solar cell with an emitter region comprising low- and highly-doped emitter regions, Carlson teaches that the amount of dopant in the low- and highly-doped regions of the emitter layer in a silicon solar cell can be adjusted to obtain the desired sheet resistance of the emitter region (paragraph [0108]), and that a suitable sheet resistance for a shallow (i.e. low-doped) emitter is 100 Ω/square (paragraph [0045]), and a suitable sheet resistance for a highly-doped emitter region is 5-50 Ω/square (paragraph [0108]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have tuned the doping of the low- (i.e. first) and highly-doped (i.e. second) emitter regions of modified Du, based on the disclosure of Carlson. Because the sheet resistance of a doped region in a silicon emitter layer is a variable that can be modified by adjusting the amount of dopant in the low- and highly-doped regions, the precise dopant levels of the first and second doped regions would have been considered a result-effective variable by one of ordinary skill in the art at the time of the instant invention. Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the dopant levels in the low-doped (i.e. "first doped regions”) and the highly doped (“second doped regions”) of the device of modified Du, in order to obtain the desired sheet resistance of the emitter layer. It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art to have arrived at the claimed structure described in Claims .

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Du, et al. (U.S. Patent Application Publication 2011/0139250 A1), in view of Schultz-Wittmann (WO2010/123974A1, with reference made to patent family document U.S. Patent Application Publication 2012/0055547 A1) and Gee, et al. (U.S. 2005/0176164 A1), as applied to Claim 1, and further in view of Kim (U.S. Patent Application Publication 2010/0243040 A1).
In reference to Claim 18, modified Du described in the rejection of Claim 1 does not teach that the n-type silicon substrate has a front and rear textured surface. 
To solve the same problem of providing a bifacial silicon solar cell, Kim teaches a bifacial solar cell (Fig. 1, paragraphs [0067]-[0076]) comprising a front emitter 301 (paragraph [0073]), front antireflection/passivation layers 302 (paragraph [0071]), a rear surface passivation layer 303 (paragraphs [0074]-[0075]), and electrodes 305 (paragraph [0068]). These structures all have corresponding structures in the device of Du.
Kim additionally teaches that the front and rear surfaces of the silicon substrate 300 are textured (Fig. 1, paragraphs [0069]-[0070]).
Kim teaches that the front surface texturing provides the benefit of reducing reflection of incident light (paragraph [0069]), and that the rear surface of the bifacial device may be suitably made to be planar or textured (paragraph [0070]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have textured the first and second (front and back) surfaces of the silicon substrate of modified Du, as taught by Kim, because Kim teaches that such front surface texturing provides the benefit of reducing reflection of incident light (paragraph 
Texturing the first and second (front and back) surfaces of the silicon substrate of modified Du, as taught by Kim, teaches the limitations of Claim 18, wherein the n-type silicon substrate has a front textured surface and a rear textured surface. 


Response to Arguments
Applicant’s arguments regarding the double patenting rejections of record are not persuasive.
It is noted that Claim 1 of U.S. Patent 10,446,697 B2 recites that the device comprises “a plurality of n-type back surface field layers…”
This disclosure encompasses the amended limitation of the instant Claim 1, wherein the device comprises a back surface field layer. 
Therefore, the Examiner respectfully maintains the position that the obviousness-type double patenting rejections of record herein are proper.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721